Title: To John Adams from Gasparo Soderini, 1 January 1790
From: Soderini, Gasparo
To: Adams, John



Sir
Venice January the first of 1790

However since long time that I received your orders notwithstanding the distance of the situation justified my direction in it; and I have the honor to include the answer of the Bolonian University to the other of Cambridge.  Your Excellency be pleased to grant me the permission to seize this happy opportunity in order to confirm You the sentiments of my esteem and respect, to wish You and your worthy Family all the happiness and blessings that I would for myself; and to assure your Excellency that wathever occasion could arrive in wich, I could shew You my obedience and consideration will be a real pleasure to my heart.
I have the honour to be /  Your Excellency /  Your Most obbedient and respectful /  Servant
Soderini